Title: Musco Livingston to the American Commissioners, 21 July 1778: résumé
From: Livingston, Musco
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, July 21, 1778: I arrived here last night, delivered my letters to Captain Whipple and shall leave immediately for Lorient with his instructions for Captain Tucker.
I would be exceedingly obliged for a certificate or brief letter to the president of Congress mentioning what Captain Tucker said of my conduct aboard the Boston. I will return to Nantes in five or six days from whence I expect to obtain passage for America. If you send a letter here under cover to John Lloyd I will be sure to receive it.>
